Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,8,10-11,13-14,17-19 of U.S. Patent No. 11,083,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-2,4-5,8,10-11,13-14,17-19 of U.S. Patent No. 11,083,919 would encompass the broader claims 1-20 of the current application. 
Current application 
U.S. 11,083,919
1
1
2
2
3
1
4
4
5
5
6
5
7
1

1
9
1,8
10
1,8
11
10
12
11
13
10
14
13
15
14
16
13
17
13
18
17
19
18
20
19



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2,5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petite (US 2003/0067889).
As per claim 1, Petite shows a method of operating a fire control system, comprising: (Petite, [0080], “By way of example only, building automation systems, fire control systems, alarm systems, industrial trash compactors, and building elevators can be monitored and controlled with devices consistent with the present invention.”)
            receiving first operational data from a control panel, wherein the first operational data is in a first format; (Petite, [0028], “The local gateways 210 and 220 can receive remote data transmissions from one or more of the stand-alone transceivers 211, 213, 215, and 221 or one or more of the integrated transceivers 212, 214, 216, 222, and 224.  The local gateways 210 and 220 analyze the transmissions received, convert the transmissions into TCP/IP format, and further communicate the remote data signal transmissions via the WAN 230.”)
            determining a model associated with the control panel based on the first operational data, (Petite, [0066], “The first byte (Byte 1) can indicate the device type.  The second byte (Byte 2) can indicate the manufacturer or the owner.  The third byte (Byte 3) can be a further indication of the manufacturer or owner.”)
            receiving second operational data from the control panel, wherein the second operational data is in the first format; and (Petite, [0069], “The second message 920 illustrates how the first message might be sent to a stand-alone transceiver.  In this manner, emergency message "FF" The second message, further contains additional command data "A000123456" that may be used by the system to identify further transceivers to send the signal through on the way to the destination device.”)
            determining alarm information associated with the second operational data based on the model, wherein the alarm information is in a second format. (Petite, [0069], “The second message 920 illustrates how the first message might be sent to a stand-7alone transceiver.  In this manner, emergency message "FF" from a central server with address "00123456578" is first sent to stand-alone transceiver "FO." The second message, further contains additional command data "A000123456" that may be used by the system to identify further transceivers to send the signal through on the way to the destination device.”)
As per claim 2, Petite shows the model is specific to a brand of the control panel (Petite, [0066], “The first byte (Byte 1) can indicate the device type.  The second byte (Byte 2) can indicate the manufacturer or the owner.  The third byte (Byte 3) can be a further indication of the manufacturer or owner.” Wherein the manufacturer represents the brand of the control panel).  
As per claim 3, Petite shows the method includes receiving the first operational data at a gateway device (Petite, [0028], “The local gateways 210 and 220 can receive remote data transmissions from one or more of the stand-alone transceivers 211, 213, 215, and 221 or one or more of the integrated transceivers 212, 214, 216, 222, and 224.  The local gateways 210 and 220 analyze the transmissions received, convert the transmissions into TCP/IP format, and further communicate the remote data signal transmissions via the WAN 230.”)
Petite, [0028],  The local gateways 210 and 220 analyze the transmissions received, convert the transmissions into TCP/IP format, and further communicate the remote data signal transmissions via the WAN 230.”, therefore the first operational data from the control panel is in a raw text format)
As per claim 6, Petite inherently shows receiving the first operational data from the control panel in a raw binary format (Para. 28 and 66; the first, second and third byte of data wherein byte is represented as 8 binary digits that is in a raw binary format).
As per claim 7, Petite inherently shows the method includes storing the model (Petite, [0066], “The first byte (Byte 1) can indicate the device type.  The second byte (Byte 2) can indicate the manufacturer or the owner.  The third byte (Byte 3) can be a further indication of the manufacturer or owner.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petite (US 2003/0067889) in view of Mohajeri (US 2013/0273886).
As per claim 4, Petite meets the limitation of claim and further shows receiving the first operational data of the first format from the control panel over a period of time (Para. 73,75), but does not explicitly mention wherein a duration of the period of time is user-configurable.  
Mohajeri shows a system enable user to specify and authorize a site to receive data for a specific time period which would have been obviously user-configurable (Para. 41).
Therefore, it would have been obvious at the time the invention was made to include the user-configurable duration of the period of time as suggest by Mohajeri to the gateway/control panel of Petite because it would allow the user to set a specific duration of period of time as desired, thereby increasing the flexibility of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the “storing the model in the memory” before the claimed step “the method includes retrieving the model responsive to receiving the second operational data”.  Claim 1 merely recited the model is determined but not being stored for retrieving.  See Specification Para. 35.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689